
	

113 HR 5027 IH: Energy Savings and Building Efficiency Act of 2014
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5027
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Mrs. Blackburn (for herself and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To promote energy savings in residential and commercial buildings and industry, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Energy Savings and Building Efficiency Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—Buildings
					Subtitle A—Building energy codes
					Sec. 101. Greater energy efficiency in building codes.
					Subtitle B—Worker training and capacity building
					Sec. 111. Building training and assessment centers.
					Title II—Miscellaneous
					Sec. 201. Voluntary nature of building asset rating program.
				
			2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Energy.
		IBuildings
			ABuilding energy codes
				101.Greater energy efficiency in building codes
					(a)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended—
						(1)by striking paragraph (14) and inserting the following:
							
								(14)Model building energy codeThe term model building energy code means a voluntary building energy code or standard developed and updated through a consensus
			 process among interested persons, such as the IECC or ASHRAE Standard 90.1
			 or the code used by other appropriate organizations.
								; and
						(2)by adding at the end the following:
							
								(17)IECCThe term IECC means the International Energy Conservation Code as published by the International Code Council.
								(18)ASHRAE standard 90.1The term ASHRAE Standard 90.1 means the American Society of Heating, Refrigerating and Air Conditioning Engineers
			 ANSI/ASHRAE/IESNA Standard 90/1 Energy Standard for Buildings Except
			 Low-Rise Residential Buildings.
								(19)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).
								(20)Simple paybackThe term simple payback means the time in years that is required for energy savings to exceed the incremental first cost
			 of a new requirement or code.
								(21)Technically feasibleThe term technically feasible means capable of being achieved, based on widely available appliances/equipment, technologies,
			 materials, and construction practices..
						(b)State building energy efficiency codesSection 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) is amended to read as
			 follows:
						
							304.Updating State building energy efficiency codes
								(a)In generalThe Secretary shall provide technical assistance, as described in subsection (f), for the purposes
			 of—
									(1)implementation of building energy codes by States, Indian tribes, and, as appropriate, by local
			 governments that are technically feasible and cost-effective; and
									(2)supporting full compliance with the State and local codes.
									(b)State and Indian tribe certification of building energy code updates
									(1)Review and updating of codes by each State and Indian tribe
										(A)In generalNot later than 3 years after the date on which a model building energy code is published, each
			 State or Indian tribe shall certify whether or not the State or Indian
			 tribe, respectively, has reviewed and updated the energy provisions of the
			 building code of the State or Indian tribe, respectively.
										(B)DemonstrationThe certification shall include a statement of whether or not the energy savings for the code
			 provisions that are in effect throughout the State or Indian tribal
			 territory meet or exceed—
											(i)the energy savings of the most recently published model building energy code; or
											(ii)the targets established under section 307(b)(2).
											(C)No model building energy code updateIf a model building energy code is not updated by a target date established under section
			 307(b)(2)(D), each State or Indian tribe shall, not later than 3 years
			 after the specified date, certify whether or not the State or Indian
			 tribe, respectively, has reviewed and updated the energy provisions of the
			 building code of the State or Indian tribe, respectively, to meet or
			 exceed the target in section 307(b)(2).
										(2)Validation by SecretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the
			 Secretary shall—
										(A)determine whether the code provisions of the State or Indian tribe, respectively, meet the criteria
			 specified in paragraph (1);
										(B)determine whether the certification submitted by the State or Indian tribe, respectively is
			 complete; and
										(C)if the requirements of subparagraph (B) are satisfied, validate the certification.
										(3)LimitationNothing in this section shall be interpreted to require a State or Indian tribe to adopt any
			 building code or provision within a code.
									(c)Improvements in compliance with building energy codes
									(1)Requirement
										(A)In generalNot later than 3 years after the date of a certification under subsection (b), each State and
			 Indian tribe shall certify whether or not the State and Indian tribe,
			 respectively, has—
											(i)achieved full compliance under paragraph (3) with the applicable certified State and Indian tribe
			 building energy code or with the associated model building energy code; or
											(ii)made significant progress under paragraph (4) toward achieving compliance with the applicable
			 certified State and Indian tribe building energy code or with the
			 associated model building energy code.
											(B)Repeat certificationsIf the State or Indian tribe certifies progress toward achieving compliance, the State or Indian
			 tribe shall repeat the certification until the State or Indian tribe
			 certifies that the State or Indian tribe has achieved full compliance,
			 respectively.
										(2)Measurement of complianceA certification under paragraph (1) shall include documentation of the rate of compliance based on—
										(A)inspections of a random sample of the buildings covered by the code in the preceding year; or
										(B)an alternative method that yields an accurate measure of compliance.
										(3)Achievement of complianceA State or Indian tribe shall be considered to achieve full compliance under paragraph (1) if—
										(A)at least 90 percent of building space covered by the code in the preceding year substantially meets
			 all the requirements of the applicable code specified in paragraph (1), or
			 achieves equivalent or greater energy savings level; or
										(B)the estimated excess energy use of buildings that did not meet the applicable code specified in
			 paragraph (1) in the preceding year, compared to a baseline of comparable
			 buildings that meet this code, is not more than 5 percent of the estimated
			 energy use of all buildings covered by this code during the preceding
			 year.
										(4)Significant progress toward achievement of complianceA State or Indian tribe shall be considered to have made significant progress toward achieving
			 compliance for purposes of paragraph (1) if the State or Indian tribe—
										(A)has developed and is implementing a plan for achieving compliance during the 8-year period
			 beginning on the date of enactment of this paragraph, including annual
			 targets for compliance and active training and enforcement programs; and
										(B)has met the most recent target under subparagraph (A).
										(5)Validation by SecretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the
			 Secretary shall—
										(A)determine whether the State or Indian tribe has demonstrated meeting the criteria of this
			 subsection, including accurate measurement of compliance;
										(B)determine whether the certification submitted by the State or Indian tribe is complete; and
										(C)if the requirements of subparagraph (B) are satisfied, validate the certification.
										(6)LimitationNothing in this section shall be interpreted to require a State or Indian tribe to adopt any
			 building code or provision within a code.
									(d)States or Indian tribes that do not achieve compliance
									(1)ReportingA State or Indian tribe that has not made a certification required under subsection (b) or (c) by
			 the applicable deadline shall submit to the Secretary a report on the
			 status of the State or Indian tribe with respect to meeting the
			 requirements and submitting the certification.
									(2)State sovereigntyNothing in this section shall be interpreted to require a State or Indian tribe to adopt any
			 building code or provision within a code.
									(3)Local governmentIn any State or Indian tribe for which the Secretary has not validated a certification under
			 subsection (b) or (c), a local government may be eligible for Federal
			 support by meeting the certification requirements of subsections (b) and
			 (c).
									(4)Annual reports by Secretary
										(A)In generalThe Secretary shall annually submit to Congress, and publish in the Federal Register, a report on—
											(i)the status of model building energy codes;
											(ii)the status of code adoption and compliance in the States and Indian tribes;
											(iii)implementation of this section; and
											(iv)improvements in energy savings over time as a result of the targets established under section
			 307(b)(2).
											(B)ImpactsThe report shall include estimates of impacts of past action under this section, and potential
			 impacts of further action, on—
											(i)upfront financial and construction costs, cost benefits and returns (using a return on investment
			 analysis), and lifetime energy use for buildings;
											(ii)resulting energy costs to individuals and businesses; and
											(iii)resulting overall annual building ownership and operating costs.
											(e)Technical assistance to States and Indian tribesThe Secretary shall provide technical assistance to States and Indian tribes to implement the goals
			 and requirements of this section, including procedures and technical
			 analysis for States and Indian tribes—
									(1)to implement State residential and commercial building energy codes; and
									(2)to document the rate of compliance with a building energy code.
									(f)Technical assistance to States and Indian Tribes
									(1)In generalThe Secretary shall, upon request, provide technical assistance to States and Indian tribes to
			 implement the goals and requirements of this section—
										(A)to implement State residential and commercial building energy codes; and
										(B)to document the rate of compliance with a building energy code.
										(2)Technical assistanceThe assistance shall include, as requested by the State or Indian tribe, technical assistance in—
										(A)evaluating the energy savings of building energy codes;
										(B)assessing the economic considerations, referenced in section 307(b)(4), of implementing building
			 energy codes;
										(C)building energy analysis and design tools;
										(D)energy simulation models;
										(E)building demonstrations;
										(F)developing the definitions of energy use intensity and building types for use in model building
			 energy codes to evaluate the efficiency impacts of the model building
			 energy codes; and
										(G)complying with a performance-based pathway referenced in the model code.
										(3)ExclusionFor purposes of this section, technical assistance shall not include actions that advocate, promote, or discourage the adoption of a particular
			 building energy code, code provision, or energy savings target to a State
			 or Indian tribe.
									(4)Information quality and transparencyFor purposes of this section, information provided by the Secretary, attendant to any technical
			 assistance provided to a State or Indian tribe, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published
			 at 67 Federal Register 8,452 (Feb. 22, 2002).
									(g)Federal support
									(1)In generalThe Secretary shall provide support to States and Indian tribes—
										(A)to implement the reporting requirements of this section; and
										(B)to implement residential and commercial building energy codes, including increasing and verifying
			 compliance with the codes and training of State, tribal, and local
			 building code officials to implement and enforce the codes.
										(2)ExclusionSupport shall not be given to support adoption and implementation of model building energy codes
			 for which the Secretary has made a determination under section
			 307(d)(1)(C), that the code is not cost-effective.
									(3)TrainingSupport shall be offered to States, to train State and local building code officials to implement
			 and enforce codes described in paragraph (2).
									(4)Local governmentsStates may work under this subsection with local governments that implement and enforce the codes.
									(h)Voluntary programs To exceed model building energy code
									(1)In generalThe Secretary shall provide technical assistance, as described in subsection (f), for the
			 development of voluntary programs that exceed the model building energy
			 codes for residential and commercial buildings for use as—
										(A)voluntary incentive programs adopted by local, tribal, or State governments; and
										(B)non-binding guidelines for energy-efficient building design.
										(2)TargetsThe voluntary programs described in paragraph (1) shall be designed—
										(A)to achieve substantial energy savings compared to the model building energy codes; and
										(B)to meet targets under section 307(b), if available, up to 3 to 6 years in advance of the target
			 years.
										(i)Studies
									(1)GAO study
										(A)The Comptroller General of the United States shall conduct a study of the impacts of updating the
			 national model building energy codes for residential and commercial
			 buildings. In conducting the study, the Comptroller General shall consider
			 and report, at a minimum—
											(i)the actual energy consumption savings stemming from updated energy codes compared to the energy
			 consumption savings predicted during code development;
											(ii)the actual consumer cost savings stemming from updated energy codes compared to predicted consumer
			 cost
			 savings; and
											(iii)an accounting of expenditures of the Federal funds under each program authorized by the title or by
			 amendments made by this title.
											(B)Report to congressNot later than 3 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit a report to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives including the study findings and conclusions.
										(2)Feasibility studyThe Secretary, in consultation with building science experts from the National Laboratories and
			 institutions of higher education, designers and builders of
			 energy-efficient residential and commercial buildings, code officials, and
			 other stakeholders, shall undertake a study of the feasibility, impact,
			 economics, and merit of—
										(A)code improvements that would require that buildings be designed, sited, and constructed in a manner
			 that makes the buildings more adaptable in the future to become
			 zero-net-energy after initial construction, as advances are achieved in
			 energy-saving technologies;
										(B)code procedures to incorporate a ten-year payback, not just first-year energy use, in trade-offs
			 and performance calculations; and
										(C)legislative options for increasing energy savings from building energy codes, including additional
			 incentives for effective State and local verification of compliance with
			 and enforcement of a code.
										(3)Energy data in multi-tenant buildingsThe Secretary, in consultation with appropriate representatives of the utility, utility regulatory,
			 building ownership, and other stakeholders, shall—
										(A)undertake a study of best practices regarding delivery of aggregated energy consumption information
			 to owners and managers of residential and commercial buildings with
			 multiple tenants and uses; and
										(B)consider the development of a memorandum of understanding between and among affected stakeholders
			 to reduce barriers to the delivery of aggregated energy consumption
			 information to such owners and managers.
										(j)Effect on other lawsNothing in this section or section 307 supersedes or modifies the application of sections 321
			 through 346 of the Energy Policy and Conservation Act (42 U.S.C. 6291 et
			 seq.).
								(k)Funding limitationsNo Federal funds shall be used to support actions by the Secretary, or States, to advocate,
			 promote, or discourage the adoption of a particular building energy code,
			 code provision, or energy saving target to a State or Indian tribe; or be
			 provided to private third parties or non-governmental organizations that
			 engage in this type of advocacy.
								.
					(c)Federal building energy efficiency standardsSection 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) is amended by striking voluntary building energy code each place it appears in subsections (a)(2)(B) and (b) and inserting model building energy code.
					(d)Model building energy codesSection 307 of the Energy Conservation and Production Act (42 U.S.C. 6836) is amended to read as
			 follows:
						
							307.Support for model building energy codes
								(a)In generalThe Secretary shall provide technical assistance, as described in subsection (c), for updating of
			 model building energy codes.
								(b)Targets
									(1)In generalThe Secretary shall provide technical assistance, for updating the model building energy codes.
									(2)Targets
										(A)In generalThe Secretary shall provide technical assistance, to States, Indian tribes, local governments,
			 nationally recognized code and standards developers, and other interested
			 parties for updating of model building energy codes by establishing one or
			 more aggregate energy savings targets through rulemaking in accordance
			 with section 553 of title 5, United States Code, to achieve the purposes
			 of this section.
										(B)Separate targetsSeparate targets may be established for commercial and residential buildings.
										(C)BaselinesThe baseline for updating model building energy codes shall be the 2009 IECC for residential
			 buildings and ASHRAE Standard 90.1–2010 for commercial buildings.
										(D)Specific years
											(i)In generalTargets for specific years shall be established and revised by the Secretary through rulemaking in
			 accordance with section 553 of title 5, United States Code, and
			 coordinated with nationally recognized code and standards developers at a
			 level that—
												(I)is at the maximum level of energy efficiency that is technically feasible and cost effective, while
			 accounting for the economic considerations under paragraph (4); and
												(II)promotes the achievement of commercial and residential high performance buildings through high
			 performance energy efficiency (within the meaning of section 401 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17061)).
												(ii)Initial targetsNot later than 1 year after the date of enactment of this clause, the Secretary shall establish
			 initial targets under this subparagraph.
											(iii)Different target yearsSubject to clause (i), prior to the applicable year, the Secretary may set a later target year for
			 any of the model building energy codes described in subparagraph (A) if
			 the Secretary determines that a target cannot be met.
											(E)Small businessWhen establishing targets under this paragraph through rulemaking, the Secretary shall ensure
			 compliance with the Small Business Regulatory Enforcement Fairness Act of
			 1996 (5 U.S.C. 601 note; Public Law 104–121) for any indirect economic
			 effect on small entities that is reasonably foreseeable and a result of
			 such rule.
										(3)Appliance standards and other factors affecting building energy useIn establishing energy savings targets under paragraph (2), the Secretary shall develop and adjust
			 the targets in recognition of potential savings and costs relating to—
										(A)efficiency gains made in appliances, lighting, windows, insulation, and building envelope sealing;
										(B)advancement of distributed generation and on-site renewable power generation technologies;
										(C)equipment improvements for heating, cooling, ventilation systems and water heating systems;
										(D)building management systems and SmartGrid technologies to reduce energy use; and
										(E)other technologies, practices, and building systems regarding building plug load and other energy
			 uses.In developing and adjusting the targets, the Secretary shall use climate zone weighted averages for
			 equipment efficiency for heating, cooling, ventilation systems and water
			 heating systems, using equipment that is actually installed.(4)Economic considerationsIn establishing and revising energy savings targets under paragraph (2), the Secretary shall
			 consider the economic feasibility of achieving the proposed targets
			 established under this section and the potential costs and savings for
			 consumers and building owners, by conducting a return on investment
			 analysis, using a simple payback methodology over a 3-, 5-, and 7-year
			 period. The Secretary shall not propose or provide technical or financial
			 assistance for any code, provision in the code, or energy target, or
			 amendment thereto that has a payback greater than 10 years.
									(c)Technical assistance to model building energy code-Setting and standard development organizations
									(1)In generalThe Secretary shall, on a timely basis, provide technical assistance to mod­el­ment organizations
			 consistent to implement the goals of this section.
									(2)Technical assistanceThe assistance shall include, as requested by the organizations, technical assistance in—
										(A)evaluating the energy savings of building energy codes;
										(B)assessing the economic considerations, under subsection (b)(4), of code or standards proposals or
			 revisions;
										(C)building energy analysis and design tools;
										(D)energy simulation models;
										(E)building demonstrations;
										(F)developing definitions of energy use intensity and building types for use in model building energy
			 codes to evaluate the efficiency impacts of the model building energy
			 codes;
										(G)developing a performance-based pathway for compliance; and
										(H)developing model building energy codes by Indian tribes in accordance with tribal law.
										(3)ExclusionFor purposes of this section, technical assistance shall not include actions that advocate, promote, or discourage the adoption of a particular
			 building energy code, code provision, or energy savings target.
									(4)Information quality and transparencyFor purposes of this section, information provided by the Secretary, attendant to development of
			 any energy savings targets, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published
			 at 67 Federal Register 8,452 (Feb. 22, 2002).
									(d)Amendment proposals
									(1)In generalThe Secretary may submit timely model building energy code amendment proposals to the model
			 building energy code-setting and standard development organizations, with
			 supporting evidence, sufficient to enable the model building energy codes
			 to meet the targets established under subsection (b)(2).
									(2)Process and factorsAmendment proposals submitted by the Secretary shall follow rulemaking in accordance with section
			 553 of title 5, United States Code, and the factors and standards set
			 forth in subsections (b)(2)(E), (b)(3),  and (b)(4). Information provided
			 by
			 the Secretary, attendant to submission of any amendment proposals, is influential information, and shall satisfy the guidelines established by the Office of Management and Budget and published
			 at 67 Federal Register 8,452 (Feb. 22, 2002). When calculating the costs
			 and benefits of an amendment, the Secretary shall use climate zone
			 weighted averages for equipment efficiency for heating, cooling,
			 ventilation systems and water heating systems, using equipment that is
			 actually installed.
									(e)Analysis methodologyThe Secretary shall make publicly available the entire calculation methodology (including input
			 assumptions and data) used by the Secretary to estimate the energy savings
			 of code or standard proposals and revisions.
								(f)Methodology developmentThe Secretary shall establish a methodology for evaluating cost-effectiveness of energy code
			 changes in multifamily buildings that incorporates economic parameters
			 representative of typical multifamily buildings.
								(g)Determination
									(1)Revision of model building energy codesIf the provisions of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised,
			 the Secretary shall make a preliminary determination not later than 90
			 days after the date of the revision, and a final determination not later
			 than 15 months after the date of the revision, on whether or not the
			 revision—
										(A)improves energy efficiency in buildings compared to the existing model building energy code;
										(B)meets the applicable targets under subsection (b)(2); and
										(C)is technically feasible and cost-effective.
										(2)Codes or standards not meeting criteria
										(A)In generalIf the Secretary makes a preliminary determination under paragraph (1)(B) that a code or standard
			 does not meet the targets established under subsection (b)(2), is not
			 technically feasible, or is not cost-effective, the Secretary may at the
			 same time provide technical assistance, as described in subsection (c), to
			 the model building energy code or standard developer, with proposed
			 changes that would result in a model building energy code that meets the
			 criteria and with supporting evidence. Proposed changes submitted by the
			 Secretary shall follow rulemaking in accordance with section 553 of title
			 5, United States Code, and the factors and standards set forth in
			 subsections (b)(2)(E), (b)(3), and (b)(4). Information provided by the
			 Secretary, attendant to submission of any amendment proposals, is influential information, and shall satisfy the guidelines established by the Office of Management and Budget and published
			 at 67 Federal Register 8,452 (Feb. 22, 2002).
										(B)Incorporation of changes
											(i)In generalOn receipt of the technical assistance, as described in subsection (c), the model building energy
			 code or standard developer shall have an additional 270 days to accept or
			 reject the proposed changes of the Secretary the model building energy
			 code or standard for the Secretary to make a final determination.
											(ii)Final determinationA final determination under paragraph (1) shall be on the modified model building energy code or
			 standard.
											(h)AdministrationIn carrying out this section, the Secretary shall—
									(1)publish notice of targets, amendment proposals and supporting analysis and determinations under
			 this section in the Federal Register to provide an explanation of and the
			 basis for such actions, including any supporting modeling, data,
			 assumptions, protocols, and cost benefit analysis, including return on
			 investment; and
									(2)provide an opportunity for public comment on targets, amendment proposals and supporting analysis
			 and determinations under this section, in accordance with section 553 of
			 title 5, United States Code.
									(i)Voluntary codes and standardsNot withstanding any other provision of this section, any model building code or standard
			 established under this section shall not be binding on a State, local
			 government, or Indian tribe as a matter of Federal law..
					BWorker training and capacity building
				111.Building training and assessment centers
					The Secretary shall provide grants to institutions of higher education (as defined in section 101
			 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal Colleges
			 or Universities (as defined in section 316(b) of that Act (20 U.S.C.
			 1059c(b))) to establish building training and assessment centers—
					(1)to identify opportunities for optimizing energy efficiency and environmental performance in
			 buildings;
					(2)to promote the application of emerging concepts and technologies in commercial and institutional
			 buildings; and
					(3)to train engineers, architects, building scientists, building energy permitting and enforcement
			 officials, and building technicians in energy-efficient design and
			 operation.
					IIMiscellaneous
			201.Voluntary nature of building asset rating program
				(a)In generalAny program of the Secretary that may enable the owner of a commercial building or a residential
			 building to obtain a rating, score, or label regarding the actual or
			 anticipated energy usage or performance of a building shall be made
			 available on a voluntary, optional, and market-driven basis.
				(b)Disclaimer as to regulatory intentInformation disseminated by the Secretary regarding the program described in subsection (a),
			 including any information made available by the Secretary on a website,
			 shall include language plainly stating that such program is not developed
			 or intended to be the basis for a regulatory program by a Federal, State,
			 local, or municipal government body.
				
